DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 5/10/22 and has been entered and made of record. Currently, claims 1-10 are pending.

Drawings

The drawings were received on 5/10/22.  These drawings are accepted.
Applicant’s amendment to Fig. 2 has overcome the objection set forth in the previous Office Action and has therefore been withdrawn.

Response to Arguments

Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive. 
The applicant asserts Kawana (US 2014/0023382) fails to teach or suggest that when obtainment of the information regarding the designated image forming apparatus fails, in the output of the file, the file including both information representing an error of the connection state with the designated image forming apparatus, and page count information previously obtained from the designated image forming apparatus is output, as set forth in claim 1, and similarly in claims 9 and 10. The Examiner respectfully disagrees as the combination of Kawana and Waller (US 2013/0335772) discloses the above mentioned features. Particularly, Kawana discloses a management server 105 that monitors one or more image forming apparatuses 100 (para 37). Management server 105 collects and stores information such as, operation mode settings, counter values, such as the number of copies printed, status information, and error/failure information (para 43-44). An image forming apparatus 100 can monitor events, whether typical or error/fault, and transmit status and other information to the management server 105 when an event occurs (paras 43-44 and 51-55). One example of an event that can be monitored is the amount of toner remaining in a toner bottle (paras 43-45). Notification of toner exhaustion is followed by replacement of the toner bottle at which point status information and counter value information is transmitted to the management server 105 (paras53-55, 57-59, 61, 69, 71, and 85). Waller discloses sending status updates to registered devices on a periodic basis, such as every minute, every five minutes, every day etc., or when an error occurs (para 39). Printer status information, such as printing, error, idle, etc. can be displayed to a user (figs. 4 and 6).  Thus, the combination of Kawana and Waller discloses obtainment of the information regarding the designated image forming apparatus fails, in the output of the file, the file including both information representing an error of the connection state with the designated image forming apparatus, and page count information previously obtained from the designated image forming apparatus is output, as set forth in claim 1, and similarly in claims 9 and 10. When an error occurs the status information, which is analogous to a connection state, and the counter value information is obtained, stored in memory, and output to the management server. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the registering of a device to receive device status information on a periodic basis, as described by Waller, with the system of Kawana. The suggestion/motivation for doing so would have been to provide regular automatic status updates thereby reducing the burden on a user to manually query a device’s status and increasing user friendliness and system efficiency.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawana (US 2014/0023382) in view of Waller et al. (US 2013/0335772).
Regarding claim 1, Kawana discloses a management apparatus comprising, 
at least one memory storing instructions (see Fig. 4 and para 57, management server 105 storage device 408), and 
at least one processor (see Fig. 4 and para 57, CPU 402) executing the instructions causing the management apparatus to: 
one of a cycle or a schedule, at which a file is output, a type of apparatus information that should be included in the file, and a format of the file, wherein the file includes information regarding an image forming apparatus (see paras 51, 53, and 58, management server 105 periodically receives operation information from one or more image forming devices 100); 
receive a second designation of an image forming apparatus subjected to obtain the information regarding the image forming apparatus from at least one image forming apparatus (see Fig. 6 and paras 58-59, 65-66, 69, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored);
communicate with the image forming apparatus designated by the second designation to obtain the information regarding the designated image forming apparatus (see paras 43-44, 51-55, 68-69, 71 and 85, image forming apparatus 100 can monitor events, whether typical or error/fault, and transmit status and other information to the management server 105 when an event occurs, management server 105 periodically receives operation information from one or more image forming devices 100); 
generate and output the file including the information regarding the designated image forming apparatus (see paras 43-44, 51-55, 68-69, 71 and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored); and 
store page count information, included in the information obtained from the designated image forming apparatus, indicating a number of pages printed by the designated image forming apparatus (see Fig. 6 and paras 58-59, 65-66, 69, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored); and 
 wherein the file includes, as the information regarding the designated image forming apparatus, network information of the designated image forming apparatus, a communication date and time with the designated image forming apparatus, a connection state with the designated image forming apparatus, the apparatus information corresponding to the type designated by the first designation, and the page count information (see Figs. 6 and 9, and paras 37, 43-45, 69, 71, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored), and 
wherein when obtainment of the information regarding the designated image forming apparatus fails, in the output of the file, the file including both information representing an error of the connection state with the designated image forming apparatus and page count information previously obtained from the designated image forming apparatus is output (see paras 37, 43-45, 51, 57-59, 65, 68-69, and 85,  failures such as an error or alarm are output to management server 105, such information may include page count information, one example of an event that can be monitored is the amount of toner remaining in a toner bottle, notification of toner exhaustion is followed by replacement of the toner bottle at which point status information and counter value information is transmitted to the management server 105).
Kawana does not disclose expressly receive a first designation of one of a cycle or a schedule at which a file is output, a type of apparatus information that should be included in the file, and a format of the file.
Waller discloses receive a first designation of one of a cycle or a schedule at which a file is output, a type of apparatus information that should be included in the file, and a format of the file (see paras 27 and 39, a mobile phone is registered with a print server 130, the print server 130 monitors the status of printers 142-148 and may regularly update each registered mobile phone 110 of the current status of printers 142-148).
Regarding claims 9 and 10, Kawana discloses a non-transitory computer readable storage medium on which is stored a computer program for making a computer execute a method for a management apparatus and a method for a management apparatus comprising,
one of a cycle or a schedule, at which a file is output, a type of apparatus information that should be included in the file, and a format of the file, wherein the file includes information regarding an image forming apparatus (see paras 51, 53, and 58, management server 105 periodically receives operation information from one or more image forming devices 100); 
receive a second designation of an image forming apparatus subjected to obtain the information regarding the image forming apparatus from at least one image forming apparatus (see Fig. 6 and paras 58-59, 65-66, 69, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored);
communicate with the image forming apparatus designated by the second designation to obtain the information regarding the designated image forming apparatus (see paras 43-44, 51-55, 68-69, 71 and 85, image forming apparatus 100 can monitor events, whether typical or error/fault, and transmit status and other information to the management server 105 when an event occurs, management server 105 periodically receives operation information from one or more image forming devices 100); 
generate and output the file including the information regarding the designated image forming apparatus (see paras 43-44, 51-55, 68-69, 71 and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored); and 
store page count information, included in the information obtained from the designated image forming apparatus, indicating a number of pages printed by the designated image forming apparatus (see Fig. 6 and paras 58-59, 65-66, 69, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored); and 
 wherein the file includes, as the information regarding the designated image forming apparatus, network information of the designated image forming apparatus, a communication date and time with the designated image forming apparatus, a connection state with the designated image forming apparatus, the apparatus information corresponding to the type designated by the first designation, and the page count information (see Figs. 6 and 9, and paras 37, 43-45, 69, 71, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored), and 
wherein when obtainment of the information regarding the designated image forming apparatus fails, in the output of the file, the file including both information representing an error of the connection state with the designated image forming apparatus and page count information previously obtained from the designated image forming apparatus is output (see paras 37, 43-45, 51, 57-59, 65, 68-69, and 85,  failures such as an error or alarm are output to management server 105, such information may include page count information, one example of an event that can be monitored is the amount of toner remaining in a toner bottle, notification of toner exhaustion is followed by replacement of the toner bottle at which point status information and counter value information is transmitted to the management server 105).
Kawana does not disclose expressly receive a first designation of one of a cycle or a schedule at which a file is output, a type of apparatus information that should be included in the file, and a format of the file.
Waller discloses receive a first designation of one of a cycle or a schedule at which a file is output, a type of apparatus information that should be included in the file, and a format of the file (see paras 27 and 39, a mobile phone is registered with a print server 130, the print server 130 monitors the status of printers 142-148 and may regularly update each registered mobile phone 110 of the current status of printers 142-148).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the registering of a device to receive device status information on a periodic basis, as described by Waller, with the system of Kawana.
The suggestion/motivation for doing so would have been to provide regular automatic status updates thereby reducing the burden on a user to manually query a device’s status and increasing user friendliness and system efficiency.
Therefore, it would have been obvious to combine Waller with Kawana to obtain the invention as specified in claims 1, 9, and 10.

Regarding claim 2, Kawana further discloses wherein the instructions further cause the management apparatus to display an output result of the file and display, as the output result, information of the number of image forming apparatuses for which obtainment of the information regarding the designated image forming apparatus has failed (see paras 34, 37, 62-71, and 85, notification of status information is output for a user to view).  
Regarding claim 3, Kawana further discloses wherein the - 24 -10209139US01/P221-0282US instructions further cause the management apparatus to display, as the output result, the number of the designated image forming apparatuses (see paras 34, 37, 62-71, and 85, notification of status information for one or more image forming devices 100 is output for a user to view).  
Regarding claim 4, Kawana further discloses wherein the format of the file is selectable from CSV and XML (see para 68, XML format is used).  
Regarding claim 5, Waller further discloses wherein the schedule is selected and set from every month, every week, and every day (see paras 27 and 39, the schedule can be for every minute, every five minutes, every day, etc.).  
Regarding claim 6, Kawana further discloses wherein a file name of the file for the designated image forming apparatus changes at every timing (see Fig. 9 and paras 85-93, a file contains identification such as a time of occurrence).  
Regarding claim 7, Kawana further discloses wherein the file name represents a generation time of the file (see Fig. 9 and paras 85-93, a file contains identification such as a time of occurrence).  
Regarding claim 8, Kawana further discloses wherein the second designation includes designation of at least two image forming apparatuses (see paras 34 and 37, management server 105 periodically receives operation information from one or more image forming devices 100), and 
the file includes: the obtained page count information for an image forming apparatus for which obtainment of the information regarding the designated image forming apparatus at a first timing is successful (see Figs. 6 and 9, and paras 37, 43-45, 69, 71, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored); and 
for an image forming apparatus for which obtainment of the information regarding the designated image forming apparatus at the first timing has failed, the page count information obtained at a second timing before the first timing according to one of the cycle or the schedule, and information representing that the obtainment of the information has failed (see paras 37, 43-45, 51, 57-59, 65, 68-69, and 85, failures such as an error or alarm are output to management server 105, such information may include page count information).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677